 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9
     Michael Vail, et al.,                            No. CV-18-00908-PHX-GMS
10
                   Plaintiffs,                        ORDER
11
     v.
12
13   Kopper Crest Manor on Harris LLC, et al.,

14               Defendants.
     Kopper Crest Manor on Harris LLC and
15   Debera L. Kopp,
16                           Counterclaimants,
17   v.
18   Michael Vail and Sarah Gulley,
19                           Counterdefendants.
20
21         On December 4, 2018, counsel for Plaintiffs Michael Vail and Sarah Gulley served
22   requests for admission (“RFAs”) on Defendant Debera L. Kopp by mail and sent courtesy
23   copies via email. (See Doc. 40.) Plaintiffs avow that they never received responses to the
24   RFAs from Ms. Kopp. In a telephonic pre-motion conference held before the Court on
25   February 8, 2019, Ms. Kopp represented to the Court that she was unaware of and had not
26   received the RFAs. (Doc. 66 at 3–4, 6).
27         Under the Federal Rules of Civil Procedure, unanswered requests for admission are
28   deemed admitted. See Fed. R. Civ. P. 36(a)(3). Plaintiffs move for summary judgment
 1   primarily on the basis of Ms. Kopp’s admissions of the facts contained in the RFAs. In her
 2   Response to Plaintiffs’ summary judgment motion, Ms. Kopp now contends that she in fact
 3   responded to the RFAs within the thirty-day limit imposed by the Rules. (Doc. 58 at 2)
 4   (“Defendants answered the Plaintiffs [sic] Discovery Request in [sic] December 24, 2018
 5   to unsigned [sic] counsel’s legal assistant, Ashley Peschke.”). She has attached as exhibits
 6   to her Response the answers to the RFAs she claims she sent to Plaintiffs’ counsel, as well
 7   as the email containing those responses. (Doc. 59 at 4–8.)
 8          Both of Ms. Kopp’s assertions cannot be true. Either she made a false statement to
 9   the Court during the February 8 hearing, or she has now submitted false evidence in
10   response to the motion for summary judgment.
11          IT IS THEREFORE ORDERED directing Defendant Debera L. Kopp to show
12   cause why she should not be sanctioned for the creation of evidence that is out of time.
13   Defendant is directed to file, within fourteen (14) days of the date of this Order, a
14   memorandum explaining why the Court should not enter sanctions against her—sanctions
15   which may include striking of her Answer and an entry of default against her.
16          Dated this 22nd day of April, 2019.
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
